Exhibit Pinnacle Airlines Corp. Obtains $10m Credit Facility MEMPHIS, TENN. (January 14, 2010) – Pinnacle Airlines Corp. (NASDAQ: PNCL) announced today that it has closed on a $10 million credit facility with Independent Bank of Memphis, Tenn. “We are delighted to establish this relationship with Independent Bank, one of Memphis’ premier financial institutions.The loan provides a working capital cushion and allows us to focus on our core business,” said Philip H. Trenary, President, Pinnacle Airlines Corp. “Independent Bank is glad to be able facilitate this important transaction for Pinnacle Airlines and support a Memphis-based company that is an integralpart of our air transportation system,” said Tom Stephenson, Executive Vice President, Independent Bank. The loan is designed to provide Pinnacle with additional working capital until it receives its 2009 federal income tax refund, estimated to be $38 million. Separately, Pinnacle also modified its $25 million spare parts loan to reduce certain liquidity requirements. “These transactions enhance our liquidity and put us in a stronger financial position for 2010,” said Peter D. Hunt, Vice President and Chief Financial Officer. About Pinnacle Airlines Corp. Pinnacle Airlines Corp. (NASDAQ: PNCL), an airline holding company, is the parent company of Pinnacle Airlines, Inc. and Colgan Air, Inc.Pinnacle Airlines, Inc. operates a fleet of 140 regional jets under Delta brands in the United States, Canada, the Bahamas, Mexico, U.S. Virgin Islands, and Turks and Caicos Islands.Colgan Air, Inc. operates a fleet of 48 regional turboprops as Continental Connection, United Express and US Airways
